Citation Nr: 0427115	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  95-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bladder dysfunction, 
claimed to be secondary to the veteran's service-connected 
back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1978 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 RO rating decision which denied 
entitlement to service connection bladder dysfunction, 
claimed to be secondary to the veteran's service-connected 
back disability. 

In the August 2004 informal hearing presentation the 
veteran's representative appears to be making a claim for 
benefits pursuant to 38 U.S.C.A. § 1151 on her behalf.  The 
veteran's representative claims there is a possibility that 
the veteran's bladder dysfunction developed following surgery 
in March 1992 for stress urinary incontinence.  This issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bladder dysfunction was not shown during her 
active service and is not shown to be related to her service-
connected back disability.


CONCLUSION OF LAW

The veteran's bladder dysfunction was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of the service-connected back 
disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any report of or 
finding of bladder dysfunction.

Private treatment records dated in October 1991 showed that 
the veteran complained of urinary incontinence of one year's 
duration, which was slowly worsening.  The impressions were 
small capacity bladder, incontinence with full bladder, and 
apparent detrusor dyssynergia during voiding.

A VA discharge summary showed that in March 1992 the veteran 
underwent an anterior urethropexy and the diagnosis was 
stress urinary incontinence.  She had been referred for 
incontinence, and reported she soaked 3 to 4 pads per day, 
mostly with stress, coughing, sneezing, or just walking.  It 
was noted that she was status post AP repair and bladder 
tacking procedure five years prior to admission, with marked 
improvement.  Cystometrics in the clinic showed residual 
urine of 35 cc, and capacity greater than 500 cc without 
instability.  A Monty test revealed positive severe stress 
urinary incontinence prevented with bladder neck suspension.  

A VA treatment record dated in November 1992 showed that the 
veteran reported having urgency and frequency and wanted a 
urology check up.  The veteran reported that her stress 
urinary incontinence had improved, but she still had 
irritative symptoms.  The assessment was rule out neurogenic 
bladder.

On VA urological examination in January 1993 the veteran 
reported having urgency and frequency, but no leakage.  The 
examiner noted that in order to properly evaluate the 
veteran's laboratory to see if there was any connection 
between her bladder dysfunction and her back injury, she 
needed to have a cystometrogram and probably a cystoscopy.

On VA orthopedic examination in February 1993 the veteran 
reported that she injured her lower back in 1979 when she 
slipped and fell on a concrete slab.  She reported that 
immediately after the fall she was paralyzed for some 
minutes, but did not lose bowel or bladder control.  She 
reported she had stress incontinence occasionally.  The 
examiner opined that the veteran's back complaints were not 
related to her bladder complaints.  The examiner also noted 
that the question of the etiology of the veteran's bladder 
problems would best be answered by a urologist to see if 
there was any neurogenicity regarding the complaints of 
bladder problems.

VA treatment records dated in September 1993 showed that the 
veteran underwent a bladder endoscopy and was found to have a 
normal urethra, vesical outlet, and bladder.  A record, 
titled "Staff Supervision of the Surgical Resident" showed 
that inter-operational findings showed that the veteran had 
"+ stress test" and "Nl bladder".  Another record shows 
that in September 1993 the veteran underwent a cystometrogram 
(CMG) and a cystoscopy.  It was noted that she had a spastic 
bladder floor at low pressure, and cystitis was suspected.  

Subsequently, the RO received another copy of the September 
1993 VA treatment records, which contained handwritten 
notations of phrases that were difficult to decipher in the 
original copies.  On the bladder endoscopy report, next to 
the notation of "nl" under vesical outlet, was the notation 
of "neurogenic".  In the document titled "Staff 
Supervision of the Surgical Resident", under the notation of 
"Nl bladder" was the handwritten notation of "neurogenic 
bladder".  

In May 1994 the veteran testified at a hearing at the RO that 
she had bladder problems since she injured her back in 
service in March 1979.  She claimed that she fell on a 
concrete slab that was iced over and felt like her bladder 
sagged or prolapsed as a result.  She testified that she 
became pregnant and had her children in November 1979 and 
when she was pregnant she did not know if her bladder 
problems were because of the pregnancy.  She claimed that 
after the pregnancy she had her bladder "tacked", which 
seemed to help with leaking.  She testified that since 1989 
her bladder problems had worsened and that she had to wear 
pads and always felt like she had to use the restroom.  She 
claimed she was given medication for bladder spasms.  She 
testified that the surgery in 1992 helped her but she was 
still having problems and had to wear a pad for leakage.  She 
also reported she knew she was leaking because she had 
cramps, which were actually bladder spasms.  She claimed she 
always felt like she was "holding it in", and would become 
uncomfortable if she drank a glass of water.  She testified 
that her incontinence was made worse by bending, lifting, 
sneezing, coughing, and riding in a car.

In March 1996 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  She testified 
that since the RO hearing in May 1994 her bladder was still a 
problem.  She reported having cramps or spasms and that she 
had to go the bathroom frequently, approximately every hour 
and a half, and that if she drank anything she needed to be 
near the bathroom.  She testified she still had to wear pads 
because of the leaking.  She claimed that the frequency of 
her need to use the bathroom was aggravating to her.  She 
testified that no doctor had ever told her that her service-
connected back disorder caused her bladder problems. 

In June 1996 the Board remanded this matter to the RO for 
additional development.

In November 1996 the Board issued a decision denying the 
veteran's claim for service connection for bladder 
dysfunction, claimed to be secondary to her service-connected 
back disability, finding that her claim was not well 
grounded.  The Board notes that with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the concept of a well-
grounded claim was eliminated.

The veteran appealed the Board's November 1996 to the U.S. 
Court of Appeals for Veterans Claims (Court).  In March 1998 
the veteran filed an Informal Brief with the Court.  Included 
with her brief was a 3rd copy of the September 1993 VA 
treatment record, titled "Staff Supervision of the Surgical 
Resident".  On this copy several notations, including "Nl 
bladder" are blackened out and the additional handwritten 
notations are visible, including "neurogenic bladder".

In June 1998 VA filed a Motion for Remand to Suspend Further 
Proceedings.  VA noted that the Board's reasons or bases, in 
its November 1996 decision, were inadequate with respect to 
the claim for secondary service connection for the bladder 
condition.  It was noted that there was no discussion of an 
obvious, material discrepancy between two copies of the 
September 1993 VA urology report.  It was noted that the 
first copy of the report denied any neurogenic relations 
between the bladder condition and the in-service back injury, 
while the second copy supported such a relationship.  It was 
further noted that depending on which copy was accurate, the 
claim may or may not be well grounded.  It was also noted 
that it was difficult to imagine that a medical profession 
would misinterpret "Nl" to mean "neurogenic", however, 
this was a factual finding wholly within the province of the 
Board.  It was noted that without a factual finding on the 
accuracy of the second copy of the September 1993 urology 
report, the Court could not determine de novo whether the 
bladder claim was well grounded.

In August 1998 the veteran filed a response to VA's Motion 
for Remand.

By Order dated in January 1999, the Court noted that the 
record contained a second copy of a urology report which 
contained rewrites of phrases that were difficult to read in 
the original report.  It was noted that the second copy 
indicated a neurogenic bladder versus what VA interpreted as 
a normal bladder, and that the record did not make clear who 
submitted the modified second copy.  The Court noted that 
since there was an apparent conflict, a new examination 
should be ordered to obtain a clear opinion from a urologist 
on the issues of "neurogenic" bladder and secondary service 
connection.  The Court granted VA's Motion for Remand, 
vacated the Board's November 1996, and remanded for further 
development consistent with the Court's Order.

In May 2000 the Board remanded this matter to the RO for 
further development.

On VA genitourinary examination in September 2000 the veteran 
reported a constant desire to void and that as her bladder 
fills if she stands suddenly, or coughs, or sneezes, she 
dribbles and has to wear a pad, which the examiner noted to 
be fairly classical of stress incontinence.  The examiner 
noted that her voiding pattern was not classical of anything.  
It was also noted that the veteran reported that if she let 
her bladder get too full she wet herself, although it did not 
come out in a spasm or dribbling.  The examiner indicated 
that none of the voiding pattern was deemed classical of 
either flaccid or spastic paralysis.  The impression was rule 
out neurogenic bladder.  The examiner noted that he did not 
know of any way that a neurogenic bladder could be ruled out 
other than by doing cystometrics and flow studies.  In an 
October 2000 addendum it was noted that GU evaluation ruled 
out neurogenic bladder.  The diagnosis was urge incontinence 
secondary to hyperreflexic bladder and stress incontinence 
secondary to slight bladder sphincter incompetence.

A VA treatment record dated in October 2000 showed a 
diagnosis of urge and stress urinary incontinence.  It was 
noted that Ditropan caused too blurry of vision, and another 
medication was prescribed.  Another VA treatment record in 
December 2000 showed a diagnosis of stress urinary 
incontinence.  It was noted that the veteran had been seen by 
GU and refused surgery.  She changed her pad once a day.

In statements (VA Form 21-4138) received from the veteran in 
January 2001 and March 2001 she indicated that the cystoscope 
results in September 1993 were misinterpreted and she 
requested another cystoscope be done.

In a January 2001 VA examination addendum the examiner noted 
that the veteran had all the symptoms of stress incontinence, 
in that when her bladder was full and she coughed or sneezed 
she did leak.  The examiner also noted that she did not wet 
herself, as the typical urge incontinence, with a large gush 
of urine and she did not continuously drip either.  The 
examiner indicated that since 1992 she had a cystocele repair 
and a urethral suspension for her bladder problem, and had 
gained, according to her own statements, approximately 30 
pounds.  The examiner noted that these two things, having 
occurred sometime since her fall and also with the findings 
of a hyperactive bladder and urge incontinence, that while it 
was possible that she would have a neurogenic bladder from 
her fall, it would be much more likely that this would be of 
recent origin and related to her weight gain, etc.

In May 2002 the Board conducted additional development in 
this matter, pursuant to regulations in effect at that time, 
and ordered that the veteran undergo a VA examination.

On VA examination in November 2002 the veteran complained of 
urinary incontinence for over 24 years, which she claimed 
first starts as mild stress urinary incontinence during basic 
training, and worsened to urge incontinence and then some 
element of gravity incontinence.  She claimed this may have 
been caused by a fall on her back in service.  She complained 
of chronic urgency which she felt almost all the time.  She 
reported occasional dysuria due to the irritation in her 
vaginal area due to chronic urinary incontinence.  She 
reported using two to three pads at night and three to four 
pads during the day to keep her underclothes dry, and claimed 
that the pads were soaking wet when she changed them.  She 
reported a frequency of approximately every 30 minutes during 
the day, especially when consuming liquids.  She also 
complained of bladder spasms.  She reported having 
urodynamics approximately nine years ago and was told she had 
a neurogenic bladder, but was not told she needed to 
catheterize her bladder for bladder emptying.  She was given 
Detrol for incontinence but stopped the medication due to 
mouth dryness.  The examiner noted that on physical 
examination the veteran had some stress urinary incontinence 
which could either be due to urethral hypermobility or 
intrinsic sphincter deficiency.  The examiner noted it would 
be helpful to obtain urodynamics to delineate further urethra 
and bladder function.  The examiner also recommended that the 
veteran have flexible or rigid cystoscopy done as an 
inpatient in order to complete her evaluation.  It was noted 
that flexible cystoscopy as an outpatient was offered to the 
veteran, but she declined to have this done and wanted to be 
admitted to the hospital for this.  

A VA report of video urodynamics (cystometrogram) dated in 
January 2003 showed that the veteran had stress urinary 
incontinence.  

VA treatment records from the urology clinic showed that in 
January 2003 the veteran was seen for her stress urinary 
incontinence.  It was recommended that the veteran have a 
flexible cystoscopy to examine the bladder and rule out other 
causes of incontinence, but she refused this as an 
outpatient.  It was noted she could have this done as an 
inpatient at her local VA and have results sent to include 
with the evaluation.  The possibility of surgery for her 
stress urinary incontinence was discussed, but the veteran 
wanted more time to think about her decision.

In a January 2003 statement (VA Form 21-4138) the veteran 
requested that she be permitted to have a cystoscope done as 
an inpatient.

In a May 2003 VA examination addendum it was noted that 
urodynamic studies had shown the veteran had stress urinary 
incontinence.  The examiner opined that the veteran had 
stress urinary incontinence likely as a result of vaginal 
birth, which led to pelvic floor laxity.  The examiner 
further opined that her stress urinary incontinence was 
unlikely to have been caused by the back injury which she 
sustained while in service.

In the August 2004 informal hearing presentation the 
veteran's representative requested that the veteran be 
permitted to undergo a cystoscopy, on an inpatient basis, as 
recommended by the November 2002 VA examiner.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board initially notes that although the veteran claims 
her bladder problems had an onset in service, after she 
injured her back in a fall in March 1979, service medical 
records are negative for any complaint of or finding of 
bladder problems.  Moreover, there is no medical opinion 
linking her current bladder dysfunction to service.  
Accordingly, service connection is not warranted on a direct 
basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The record reflects that the veteran has primarily contended 
that her bladder problems were caused by a fall in service in 
March 1979 when she injured her back.  Thus, the Board will 
consider whether secondary service connection for the 
veteran's bladder dysfunction is warranted.

The record reflects that the veteran's bladder dysfunction 
has been primarily diagnosed as stress urinary incontinence, 
as evidenced by VA treatment records and VA examinations.  
The veteran has nonetheless maintained that she has a 
neurogenic bladder which resulted from the fall in service in 
March 1979 when she injured her back.  In support of this, 
the veteran points to the September 1993 VA records 
pertaining to a bladder endoscope, of which several copies 
have been made part of the claims file, and each with 
different handwritten notations.  The Board notes that the 
first set of these records were received by the RO sometime 
between September 1993 (date of the records) and November 
1993 (date of the rating decision which considered these 
records).  The second, modified, copy of these records were 
apparently submitted or made part of the claims file at the 
May 1994 RO hearing, as evidenced by the hearing officer's 
statements at the hearing.  The third modified copy of these 
records was submitted with the veteran's Informal Brief to 
the Court in March 1998.  It is unclear as to who made the 
modifications to the second and third copies of these 
documents.  However, the Board notes that a review of the 
initial document appears to clearly show that the results of 
a bladder endoscope were normal.  "Nl" can stand for 
nasolacrimal, non-latex, or normal.  Medical Abbreviations: 
12,000 Conveniences at the Expense of Communications and 
Safety 52 (8th ed. 1997).  The only reasonable translation 
for this document is that "Nl" stands for normal.  
Moreover, subsequent VA treatment records and examinations 
have not diagnosed a neurogenic bladder.  The VA 
genitourinary examination addendum in October 2000 
specifically ruled out a neurogenic bladder.  While the 
January 2001 VA examination addendum indicated it was 
possible she had a neurogenic bladder, subsequent VA 
examination and video urodynamics did not support this 
diagnosis.  

The question of whether or not the veteran has a neurogenic 
bladder, however, is not the primary issue in this matter.  
As noted above, secondary service connection requires a 
showing of disability which is proximately due to or the 
result of a service-connected disease or injury.  It is clear 
that the veteran has a current bladder disability; stress 
urinary incontinence has been diagnosed on several occasions.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Also, service 
connection has been established for the veteran's back 
disability.  What is missing is a competent medical opinion 
linking the veteran's current bladder disability, whether it 
be neurogenic bladder or stress urinary incontinence, to her 
service-connected back disability.  On the most recent VA 
examination addendum, considering the results of the November 
2002 VA examination and the January 2003 video urodynamics, 
the examiner opined that the veteran had stress urinary 
incontinence likely as a result of vaginal birth, which led 
to pelvic floor laxity, and that her stress urinary 
incontinence was unlikely to have been caused by the back 
injury which she sustained while in service.  Although the 
veteran contends that her bladder dysfunction is related to 
her service-connected disability, she is a lay person and has 
no competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, the weight of the competent medical evidence shows that 
the veteran's bladder dysfunction is not related to her 
service-connected back disability.  

The Board also notes that the veteran has repeatedly 
requested a repeat cystoscope, claiming that the one 
performed in September 1993 was misinterpreted to show that 
she did not have a neurogenic bladder.  She claims that a 
current cystoscope would show that she has a neurogenic 
bladder that is related to her service-connected back 
disability.  In that regard the Board notes that the 
cystoscope in September 1993 showed she had a spastic bladder 
floor at low pressure and no strong pressure.  Cystitis was 
suspected.  There was no diagnosis of neurogenic bladder.  
The bladder endoscope performed the same day in September 
1993 also did not show a neurogenic bladder, as explained.  
The Board does not find that the original cystoscope in 
September 1993 was misinterpreted, and points to subsequent 
VA examination which ruled out a neurogenic bladder.  
Additionally, the Board notes that a VA examiner in January 
2001 opined that while it was possible she had a neurogenic 
bladder from her fall in service, it is much more likely that 
her bladder dysfunction would be of recent origin and related 
to her weight gain and other factors.  There is no indication 
that having the veteran undergo another cystoscope, which by 
her own account is painful and would require inpatient 
hospitalization, would assist her claim.  

The preponderance of the evidence is against the claim for 
secondary service connection for bladder dysfunction.  Thus, 
the benefit- of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 1993, before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in March 2001.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ decision, only finding that 
appellants are entitled to VCAA-content-complying notice.  
Thus, the timing of the notice in this matter does not 
nullify the rating action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in a letter dated in 
March 2001.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 
U.S.C.A. Section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  Thus, under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate her claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file.  VA medical 
exams have been provided.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

Service connection for bladder dysfunction is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



